32 , ‘1 pt 1101
RE©EEVED EN

“BEL ’“3“‘5“‘~' BLER*< " ~ cousToFcHlP,qlNALAPPs/ALS
EOURT 0F ERIMINAL APPEALS
' FEB 12 2015

P.0 EUX 12300 - RUDM 106

cAPITm_ sTATIUN ADG§ACGS?@,CFQM

AUSTIN, TEXA5`7B711

February 5, 2015

RE: Filing Dbjections to Trial Eourt's Findings of Fact, Eonclusions
of Law and Recommendation in Ex Parte Paul Umsted, Jr., in the
GEEth Judicial District Eourt of Brown Eounty, Texas, Cause No.ER20031-A.

Dear Mr. Acosta, _

Greetings. Enclosed you/will Find my objections to the trial court's
Findings`of Fact and Eonclusion of Law and recommendation in the above
numbered pro se writ of habeas corpus. Please file these and present them
to the Honorable Bourt of Eriminal Appeals for their review. I am innocent
of the crime for which l was convicted and the trial court has issued
its Findings of Fact without even addressing my claims or examining the
evidence I submitted in support of my claims. My writ is clear and v
concise and\supported by evidence. Please tile these objections with
the Bourt so they can see what is going on and consider them before

issuing a final ruling on my case.

I am aware that hundreds if not thousands of inmates a year claim
they are innocent of the crimes they were convicted of. I presented
compelling evidence of innocence and of constitutional violations in
my writ application, my Memorandum of Law, and the Exhibits I presented
to'the trial court for its review. I have no money for an attorney buty
l believe I have proven my case and the trial court is trying to
dodge the issues because of my serious allegations and the Fact that
the video recording l submitted shows the District Attorney (Michael
Murray) tampering with a witness and with evidence,‘All I ask is for
a proper review and the Eourt of Briminal Appeals is my only hopethst'

of this occuring. Thank you for your time.

Respe ully,
X _

 

PWuMsTED, JR. #'\ 765791
LYNAUGH uNIT

1090 S.HMY 2037
FT. 5TO0KTON, TEXAS 79735

g/

¥NU. BR20031;A

EX PARTE ( IN THE DISTRIET 000RT

( .0F BRUUN EUUNTY, TEXAS

PAUL UMSTED, JR. / % 35TH JUDIEIAt-DISTRIET

vUBJEETIDNS T0 TRIAL EUURT*B-FINDINEB UF FAET
AND EUNBLUSIUNS 0F LAU AND RECUMMENDATIDN

The applicant files these objections because the trial court has
issued its Findings of Fact Eonclusions of Law and Recommendation
without specifically addressing all the issues applicant raised;
without summarizing the reasons why Kirk Fulk`was found to be credible
and applicant not credible; and without analyzing the evidence applicant
submitted in support of his claims. In other words, the trial court's
findings and its recommendation constitute a summary disposition of
the issues raised by applicant and the "law possesses great antipathy
for such, as Justice Howell has observed: All summary procedures are
constitutionally suspect, they do not meet Due Process requirements
and minimums unless there is a clear and specific need to act summarily
and then,.only`if an after the fact hearing is provided with all due

haste." Fuentes v. Shevin, 407 U.S. 67, 32(1972).

 

As for the reliability and credibility of witnesses, in Ex Parte

Byars, 176 S.w.§d BQ1(Tex.Crim.App. 2005), presiding judge Keller

noted that "the most effective way of determining the reliability

of witness testimony is through the crucible of cross-examination."
Id. at BMZ. The trial court's findings of fact cannot even be called
"findings of fact" in this case. Applicant has supported all his
allegations with evidence, with video recordings, with affidavits,

with documentation, with copies of the trial transcripts, etc., gri

and the trial court mentions none of these in its findings. APPLIBANT

15 INNUEENT 0F THIS CRIME!! APPLICANT 15 INNDEENT 0F THIS ERIME!!!

The evidence supports his claims and it would be a travesty and an

'injustice to allow this conviction to stand, to adopt the trial court's

recommendation, without proper review of his grounds. The Court of
Eriminal Appeals cannot allow this county and its elected officials
to sweep these violations under the rug by dodging the issues, serious
issues raised, and proven in applicant's writ of habeas corpus.

Below are the following ways in which applicant objects to the

n

trial court's Findings of Fact and its Recommendation:

First and foremost, applicant never received a copy of the state's

response dated December 23, 2014.

Applicant never received a copy of Kirk Fulk's affidavit concerning

applicant‘s_ineffective assistance of counsel claims which was dated'

January ZB, 2015.

The trial court did not address any of applicant's due process
violations. The applicant alleged due process violations because:

(1) the state tampered with a witness and tampered with physical
evidence during the interrogation of Tiger walker on May 14, 2010;

(2) the state offered an immunity agrrement to a witness whom they
knew had committed perjury in order to receive that agrrement; (5) the
state failed to disclose the actual written statement by Tiger walkerr

which the state had tampered with and edited. The state also failed

.to disclose the content of the conversation that Sgt. Carroll.and

Tiger had prior to Tiger's videotaped interrogation; and (h) the

state failed to disclose that the immunity agreement with Tiger walker

also included an agreement that the pending charges Tiger had would'
be run concurrently with the 25 year sentence Tiger was already serving.
(5ee writ Memo, at 4-11).

Applicant submitted a'ED video recording of the actual interrogation
of Tiger walker to support his due process claims andashow the trial
court that there was in fact witness and evidence tampering and
suppression of evidence that could have helped applicant in his case.
(See EXHIBIT h - ED of Tiger walker's Interrogation). He also submitted
a Memo from attorney John Blagg, applicant's first attorney{ to
'support his Due Process allegations. (See EXHIBIT 5 - Notes of Attorney
John Blagg, Dated 9/12/11). The trial court offers no analysis of
the evidence or no explanation as to why the due process violations
are meritless or not worth mentioning. As a matter of fact, the trial
court ignored these issues altogether and did not discuss the video

at all.

Applicant raised seven grounds of ineffective assistance of counsel
against Kirk Fulk. (writ Memo,'p; 11-19). He submitted various
exhibits to support all of his claims. In`total, applicant submitted
10 exhibits in support of his claims and allegations. The trial court

found Kirk Fulk to be credible and applicant not to be credible._HUw?
wHY?? The court offers no analysts of the evidence applicant presented
or an explanation as to why it reached this credibility opinion.
Applicant supported every allegation with documentary and video proof.
why is he not credible? Is Kirk Fulk, a fellow judge, credible just
because he is a colleague of judge Stephen Ellis? The trial court's

findings are not specific and very suspect because the evidence

presented and shown does not support them or the recommendation it

has made in this case. The Due Process clause demands and deserves
more respect than-this. A proper review of applicant's allegations
and the evidence in support of those allegations will prove that his
conviction is unconstitutional, illegal, that he is innocent of the
crime for which he was convicted, and that_the trial officials are
trying to avoid the issues he has raised because they know it will

show the extent of corruption in Brown Bounty, Texas.

The final objection applicant has is that the trial court also ignored
the two grounds of Actual Innocence he raised in his writ. (See writ
Memo, p. 19-21). Applicant submitted an affidavit in support of his
innocence. (Bee EXHIBIT B - Affidavit of Jim Allison). This affidavit
proves that it was Tim Allison and Tiger walker who assaulted the
victim, James Ulark, in this case. Applicant has claimed his innocence
from day one and has told everyone within earshot that it was Tim
Allison who assisted Tiger in the assault and then "framed" applicant
by lying to the police and saying applicant was responsible, Tim
Allison admitted through an affidavit, an affidavit applicant has
presented to the trial court in support of writ relief, that he lied

to the police from the very beginning. (See EXHIBIT 7 - Tim Allison's

Recanting Affidavit). Both of these exhibits were ignored and the
trial court did_not offer an explanation or an analysis as to why

these grounds of innocence were not worth addressing.

PRAYER

Applicant prays that the Honorable Eourt of Eriminal Appeals

crders the trial court to conduct an evidentiary hearing on his

grounds or, at the very least, to order the trial court_to be more

specific in its findings of fact and recommendation by addressing
all the issues raised and examining and offering an analysis of the
evidence - an analysis and review that complies with the Due Process
clause, a meaningful, not cursory, review. Trial courts cannot ben
allowed to sweep violations under the rug by ignoring them and dodging
them, by writing "Findings of Fact Conclusions of Law" on a piece of
paper to make it look good, to make it seem as if the case was reviewed
when it wasn't reviewed at all. Applicant is innocent of the crime
he was convicted of and itsis infuriating to see officials from Brown
Eounty covering up this case with'impunity. These officials are making
a mockery of justice and of the Constituion (state and Federal) and
applicant pleads to the Eourt of Eriminal Appeals to give him a proper
review. '

Applicant apologizes if he comes across as confrontational and
rude in this motion of objections. Those are not his intentions. when
you find yourself in prison for a crime you did not commit, it is
difficult to keep one's composure when trial officials kick your
grounds in the trash bin without even giving them a proper and fair
review. Applicant is 56 years old and the years of his life which
he has already lost due to this illegal conviction will never be
returned to him. He does not have money for an attorney to represent
him and this pro se writ of habeas corpus is the only legit chance
he will have to prove his innocence and thatthis conviction was
obtained illegally. He asks this Eourt to review the evidence for
itself and it will see that something sinister is happening in Brown

Eounty. The evidence will prove his claims§

  

Respec ly Submitted,

 

PAUL UMSTED, JR. #1765701
LYNAUGH UNIT - 1098 S.HwY 2037

FT. 5TO0KTON, TEXAS 79735

`VERIFIEATIUN

l, Paul Umsted, Jr. #1765701, do verify under the penalty of
perjury that the above statements are true and correct. Executed

this 5th day of February 2015.